Citation Nr: 1039393	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-47 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, including as 
secondary to service-connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the above claim.

In October 2010, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently treated for vertigo, which began in 
April 2006.  He claims that his vertigo is caused by his service-
connected bilateral hearing loss and tinnitus.  

In April 2009, the Veteran was afforded a VA examination.  
Following a physical examination, the Veteran was diagnosed as 
having intermittent vertigo or dizziness for which he takes 
meclizine 12.5 mg twice a day.  The examiner opined that the 
vertigo was not caused by or a result of hearing loss or 
tinnitus; however, he did not address whether the service-
connection bilateral hearing loss or tinnitus aggravated the 
Veteran's vertigo or caused additional dizziness.  Therefore, the 
Veteran should be scheduled for an additional VA examination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2010).  Also, any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310; Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Therefore, the Board finds that the Veteran should be afforded 
another VA examination on remand to obtain a medical opinion to 
determine if the service-connected hearing loss and tinnitus 
caused any additional dizziness or resulted in any increase in 
severity of the Veteran's vertigo.  See 38 C.F.R. § 3.159 (c)(4); 
38 U.S.C.A. § 5103A(d) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the Veteran's 
vertigo.  The claims file as well as a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's vertigo is related to 
his active military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
vertigo was caused by his service-connected 
bilateral hearing loss or tinnitus?  


(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected bilateral hearing loss or 
tinnitus aggravated his vertigo?  

The physician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If any aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level 
of severity of the hypertension (i.e., a 
baseline) before the onset of the 
aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.  Readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


